Citation Nr: 1412669	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety. 

3. Entitlement to service connection for Parkinson's disease.

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1965 with service in the Republic of Vietnam from August 1965 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Prior to August 2010, the Veteran's representative was P. M.  However, the Veteran filed a properly executed VA Form 21-22 in favor of The American Legion in August 2010.  In July 2013, the Veteran submitted an invalid fee agreement for a private attorney who is not accredited by VA.  38 C.F.R. § 14.629 (2013).  Therefore, the Veteran's proper representative is The American Legion, who represented him at his December 2013 hearing before the undersigned.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The RO initially denied the Veteran's claim for service connection for PTSD in January 2007.  He filed a timely Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in September 2007.  The Veteran filed a substantive appeal on a VA Form 9 in August 2008.  The substantive appeal was untimely.  VA waives making an objection to the timeliness of a Substantive Appeal when it takes actions that lead a Veteran to believe that his appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the RO did not take actions to lead him to believe that his appeal was perfected.  To the contrary, in a September 2008 letter, the RO informed the Veteran that the appeal period for the January 2007 rating decision had expired and that it was final.  The letter provided him with notice regarding how to substantiate a petition to reopen a claim for service connection for PTSD.  The proper issue before the Board is whether new and material evidence has been received to reopen his claim of service connection for PTSD.  

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional evidence, but it is not pertinent to the present appeal.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  However, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in December 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system. 

The issue of entitlement to an increased evaluation for ischemic heart disease was raised at the Veteran's December 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the January 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD with anxiety and depression that began during active service or is related to an incident of service. 

3. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. Evidence received since the January 2007 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. PTSD with anxiety and depression was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

3. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Acquired Psychiatric Disorder

In the January 2007 final rating decision, the RO denied service connection for PTSD by finding that the Veteran did not have a current diagnosis of PTSD.  A December 2008 VA treatment record provides a diagnosis of PTSD according to the criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV).  This evidence is new and pertains to an unestablished fact necessary to substantiate the claim.  Reopening of the Veteran's claim for service connection for PTSD denied on the receipt of new and material evidence is therefore warranted.  See 38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2011).  

The preponderance of the evidence shows that the Veteran has a diagnosis of PTSD according to the DSM-IV criteria.  He underwent VA examinations in January 2007 and February 2009 that were conducted by the same examiner, who concluded that the Veteran's psychiatric symptoms did not meet the PTSD criteria.  However, VA treatment records from December 2008, February 2009, and July 2009 provided diagnoses of PTSD specifically according to the DSM-IV criteria.  Affording the Veteran the benefit of the doubt, the Board finds that he does have a diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2013). 

The Veteran reported several stressors from his period of service in the Republic of Vietnam, including that he witnessed two American helicopters collide in mid-air in November 1965.  The Veteran's service personnel records confirm that he was stationed in the Republic of Vietnam during November 1965, and his non-combat stressor has been verified by the Defense Personnel Records Image Retrieval System.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In a July 2009 VA mental health treatment record, a VA psychologist noted that the Veteran had PTSD because he witnessed a helicopter accident while serving in the Republic of Vietnam.  The July 2009 VA treatment record satisfies the nexus requirement of a service connection claim.  Finally, the Board notes that the record includes medical evidence that the Veteran's PTSD symptoms include, in pertinent part, anxiety and depression for which the Veteran has also received treatment.  See August 2008 letter from Progressive Rehabilitation Services.  Service connection for PTSD with depression and anxiety is granted.  38 U.S.C.A. § 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 3.304(f), 4.125(a) (2013). 

II. TDIU

Total disability exists when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For the entire appeal period, the Veteran's service-connected disabilities have met the threshold criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a) (2013).  His service-connected disabilities are diabetes mellitus, peripheral neuropathy in his upper and lower extremities, ischemic heart disease, and now PTSD with depression and anxiety.  

At his July 2009 VA peripheral nerves examination, the examiner found that the Veteran's service-connected peripheral neuropathy caused his ability to perform "any" physical employment to be "markedly limited."  However, the examiner found that peripheral neuropathy should not preclude sedentary employment.  

At his December 2013 hearing, the Veteran competently and credibly testified about how his service-connected disabilities preclude sedentary employment.  He stated that he took multiple medications for his service-connected disabilities, some of which impaired his mental functioning including his short term memory.  He stated that his peripheral neuropathy caused poor handwriting, rendered him unable to hold a telephone, and prevented him from typing more than 25 words per minute.  In terms of education, he possessed a GED and was trained as a transmission specialist, a field he worked in for 40 years.  The Veteran's lack of formal education beyond a GED in and of itself limits his vocational opportunities.  His long-term career as a transmission specialist was apparently not limited by his educational background.  However, as noted above, his service-connected peripheral neuropathy markedly limits his ability to perform physical employment such as building transmissions.  Additionally, because the Veteran essentially worked in one occupational field in his lifetime, he would likely be precluded from learning the skills necessary to succeed in another field.   

Accordingly, applying the benefit of the doubt doctrine, the Board concludes that the Veteran is entitled to a TDIU.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.16 (2013).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and service connection for PTSD with depression and anxiety is granted.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran submitted a timely March 2011 NOD with a March 2011 rating decision that denied service connection for Parkinson's disease. However, the RO has yet to promulgate an SOC with regard to this issue.  This claim is remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to service connection for Parkinson's disease.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


